Citation Nr: 1215218	
Decision Date: 04/26/12    Archive Date: 05/07/12

DOCKET NO.  05-04 654	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a cervical spine disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Fleming, Counsel


INTRODUCTION

The Veteran served on active duty for 7 years, 1 month, and 11 days, including periods from April 1970 to February 1972 and from April 1974 to June 1978.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a January 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

The Board subsequently remanded the case, most recently in October 2009, for further notification, evidentiary development, and adjudication.  The Board instructed the agency of original jurisdiction (AOJ) to seek to obtain private medical records, seek records from the Veteran's grant of benefits from the Social Security Administration (SSA), and then re-adjudicate the claim.  The AOJ attempted to obtain the Veteran's private medical records, but was informed by the Veteran in February 2010 that all records relevant to the claim had already been submitted.  The AOJ also requested records from the SSA and, upon learning that no such records were available, notified the Veteran of this fact in a letter dated in June 2011.  The Veteran was then provided a supplemental statement of the case (SSOC) in October 2011, in which the AOJ again denied the Veteran's claim.  Thus, there has been compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

The Veteran testified before the undersigned Veterans Law Judge at a videoconference hearing in July 2006. A transcript of the hearing has been associated with the Veteran's claims file.



FINDING OF FACT

A cervical spine disorder was not demonstrated in service or within one year of separation from service; the Veteran's current cervical spine disorder is not attributable to his military service.


CONCLUSION OF LAW

The Veteran does not have a cervical spine disorder that is the result of disease or injury incurred in or aggravated during active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

At the outset, the Board will address the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), enacted in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2011).  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

In this case, the Board finds that all notification and development action needed to arrive at a decision has been accomplished.  In this respect, through a November 2009 notice letter, the Veteran received notice of the information and evidence needed to substantiate his claim.  Thereafter, the Veteran was afforded the opportunity to respond.  Hence, the Board finds that the Veteran has been afforded ample opportunity to submit information and/or evidence needed to substantiate his claim.

The Board finds that the November 2009 notice letter satisfies the statutory and regulatory requirement that VA notify a claimant what evidence, if any, will be obtained by the claimant and which evidence, if any, will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  In the letter, the RO also notified the Veteran that VA was required to make reasonable efforts to obtain medical records, employment records, or records from other Federal agencies.  The RO also requested that the Veteran identify any medical providers from whom he wanted the RO to obtain and consider evidence.

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  See Pelegrini v. Principi, 18 Vet. App. 112, 121 (2004).  See also Notice and Assistance Requirements and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (to be codified at 38 C.F.R. § 3.159) (removing the prior requirement that VA specifically ask the claimant to provide any pertinent evidence in his possession).  These requirements were met by the aforementioned November 2009 letter.  Further, the Veteran was provided notice regarding an award of an effective date and rating criteria in the November 2009 letter.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

Nothing about the evidence or any response to the RO's notification suggests that the case must be re-adjudicated ab initio to satisfy the notice requirements of the VCAA.

The Board also points out that there is no indication that any additional action is needed to comply with the duty to assist in connection with the claim on appeal.  The Veteran's service treatment records have been associated with the claims file, as have records of his post-service treatment at the Southeast Louisiana Veterans Health Care System in New Orleans, Louisiana.  Records of the Veteran's private post-service treatment have also been associated with the Veteran's claims file.  He has not otherwise alleged that there are any outstanding medical records probative of the claim that need to be obtained.  The Veteran also underwent VA examination, most recently in April 2009.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Here, the Board finds that the April 2009 VA examination obtained in this case is adequate, as it is predicated on physical examination as well as consideration of the medical records in the claims file and the Veteran's reported history.  The opinion addresses all of the pertinent evidence of record, to include statements given by the Veteran at the time of the examination, and provides a complete rationale for the opinions stated.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the claim on appeal has been met.  38 C.F.R. § 3.159(c)(4).  Additionally, the Veteran and his representative have both submitted written argument, and the Veteran has testified before the undersigned Veterans Law Judge.  Neither the Veteran nor his representative has alleged that there are any outstanding records probative of the claim on appeal that need to be obtained.

Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.

II.  Analysis

In this case, the Veteran is seeking service connection for a cervical spine disorder, which he claims is the result of his time in service.  In particular, the Veteran contends that he injured his neck when he was struck by a falling tree during service and has had problems with his neck since that time.  For the reasons set forth below, the Board finds that the preponderance of the evidence is against this claim.

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  Generally, service connection requires: (1) medical evidence of a current disability; (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease; and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  See Caluza v. Brown, 7 Vet. App. 498 (1995).

Further, it is not enough that an injury or disease occurred in service; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 5107(b).

Certain chronic diseases, including arthritis, may be presumed to have been incurred during service if they become manifest to a degree of 10 percent or more within one year of leaving qualifying military service.  38 C.F.R. §§ 3.307(a)(3); 3.309(a) (2011).

Relevant medical evidence of record consists of the Veteran's service treatment records, as well as records of private and VA treatment the Veteran has received since service.  The Veteran has also submitted written statements to VA and testified before the undersigned Veterans Law Judge at a hearing in July 2006.  Review of the Veteran's service treatment records reflects that he was treated in May 1971 for what was identified at the time as an injury to the right shoulder.  This was following an incident in which a felled tree struck the Veteran on his right shoulder.  At that time, he was diagnosed with fractures of the right acromion and scapula.  No indication was made in treatment notes as to any cervical spine or neck injury, and the Veteran did not complain of any neck problems at the time.  Follow-up treatment records document that the Veteran was seen for care of his shoulder injury, but no complaints of neck pain are noted.  Subsequent reports of medical examination conducted in February 1972, September 1975, and June 1978 record that no abnormalities of the Veteran's neck or spine were found.  He responded "No" when asked if he experienced recurrent back pain during examinations conducted in February 1972, November 1972, and June 1978.  At the February 1972 medical examination, the Veteran was specifically noted to have a history of a right shoulder fracture with "no complications."  Treatment records from the Veteran's time in service are otherwise silent as to any complaints of or treatment for neck problems.

Relevant post-service evidence reflects that the Veteran has been seen by private and VA physicians on multiple occasions for complaints of neck pain.  To that end, the Board notes that, at a private examination conducted in February 1985, the Veteran was found to have right shoulder and lumbar spine disorders, but his cervical spine was noted to be normal, with no diagnosis assigned.  Electromyography (EMG) testing was performed in June 1993; at that time, the Veteran was found to have mild generalized polyneuropathy and "probably ... mild cervical radiculopathies."  No clear diagnosis was given.  The Veteran underwent magnetic resonance imagery (MRI) study in May 1995, which returned normal results.  Report of a private EMG study dated in October 2000 reflects that the Veteran reported pain in his neck and was found to have cervical radiculopathy.  Records of private MRI study conducted in August 2006 reflect that the Veteran was diagnosed with multi-level disc desiccation.  Similarly, a private CT scan of the Veteran's cervical spine conducted in February 2007 revealed degenerative changes of the cervical spine.  Private treatment records reflect the Veteran's ongoing complaints of pain in his neck.  Similarly, records from the Southeast Louisiana Veterans Health Care System in New Orleans, Louisiana, reflect that the Veteran has been seen on multiple occasions for complaints of cervical spine pain.  He was diagnosed with degenerative disc disease of the cervical spine in March 2007 and was noted to have mild degenerative changes of the cervical spine at a July 2007 radiological evaluation.  Since that time, he has continued to complain of neck pain to his VA treatment providers.

The Veteran has also submitted multiple letters from private treatment providers addressing his cervical spine complaints.  In a 2002 private letter, the Veteran's physician noted that the Veteran reported an in-service injury to his head, neck, and right shoulder that caused neck and right shoulder injuries.  The examiner provided a diagnosis of progressive deterioration of the cervical spine with neurological deficits and concluded that the Veteran experienced "residual deficits related to the accident."  Nevertheless, in a November 2004 letter, this physician reviewed service treatment records submitted by the Veteran, described the documented in-service injury, and concluded that there was no relation between the Veteran's in-service injury and his current disability.  The same physician again wrote to VA in February 2008, at which time he noted the Veteran's complaints of neck problems with a diagnosis of "hard disc pathology" in the cervical spine, as well as cervical radiculopathy.  The physician did not then offer an etiological opinion related to the Veteran's alleged in-service injury.  

The Veteran has been provided VA examinations on multiple occasions since his separation from service, including most recently in April 2009.  At his first VA examination, conducted in July 1972, the Veteran complained of pain in his right shoulder and headaches that radiated to his neck.  However, at that time, no diagnosis was assigned; orthopedic and neurological evaluations were normal.  At a VA examination conducted in July 1985, the Veteran did not complain of any pain or other problems with his neck, and no diagnosis was assigned.  At that time, the Veteran stated that he injured his neck during service and complained of pain in his neck since that time.  Physical examination revealed "slightly limited" motion in the Veteran's neck, and the examiner found cervical radiculopathy.  Further examination conducted at the time, however, revealed that the Veteran was able to re-enlist for a second tour of duty following the in-service incident and was able to engage in physical work and activity until a post-service injury in 1983.  Physical evaluation revealed no limitations in the Veteran's cervical spine, and radiological examination was negative.  The examiner concluded that the in-service injury was nothing more than a "minor event in this Veteran's life," as evidenced by the fact that he was able to re-enlist in service and perform manual labor following the incident.  

The Veteran again underwent VA examination in July 2007.  At that time, he again reported the in-service incident in which he was struck by a falling tree.  Radiological evaluation revealed mild degenerative changes in the cervical spine, with which the Veteran was diagnosed.  However, no etiological opinion was offered.  At the VA examination provided to the Veteran in April 2009, the examiner noted the Veteran's report of in-service injury but observed that no injury to his neck was noted at the time of injury.  The examiner conducted radiological evaluation that showed mild narrowing of cervical disc spaces and diagnosed the Veteran with degenerative disc disease and degenerative joint disease of the cervical spine.  In opining that the Veteran's current cervical spine disorder was not related to service, the examiner noted that the Veteran had re-enlisted for active duty following the in-service incident and had engaged in heavy manual labor for years following the alleged in-service injury.  The examiner acknowledged that the Veteran's current right shoulder complaints were linked to the in-service injury but pointed out that the injury, and the Veteran's complaints at the time, did not involve his cervical spine but involved his right shoulder only.  The examiner noted that the Veteran's complaints of cervical spine problems did not manifest until decades after the in-service incident and concluded that, since the complaints were "generalized and diffuse," his current problems were more likely related to the aging process.

The Veteran further testified before the undersigned Veterans Law Judge at a hearing at the RO in July 2006.  At that hearing, the Veteran contended that he first began experiencing pain in his neck during service following the incident in which he was struck by a felled tree.  The Veteran stated further that he has consistently noticed pain in his neck following the in-service injury.  In addition, the Veteran has submitted multiple written statements to the same effect.

Upon review of the record, the Board finds that the competent evidence of record weighs against a finding that a current cervical spine disorder is etiologically related to military service.  Absent a probative medical opinion in the record of a relationship to military service, the Veteran's claim for service connection for a cervical spine disorder must be denied.  

As noted above, the Board acknowledges that the Veteran has reported that he first experienced symptoms of a cervical spine disorder during service.  The Veteran is competent to provide testimony concerning factual matters of which he has first-hand knowledge (i.e., experiencing symptoms either in service or after service).  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  However, he is not competent to say that any such symptoms experienced in service were a result of or worsened by any incident in service or were of a chronic nature to which any current disability is attributable.  

The Board notes that it may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  Notwithstanding that principle, the lack of contemporaneous medical records is something that the Board can consider and weigh against a Veteran's lay evidence.  Id.  In this case, although the Veteran has contended that he has suffered from a cervical spine problem since service, the Board finds persuasive that there is no notation in either the February 1972 or the June 1978 separation report of medical examination concerning any such musculoskeletal disability or any symptoms that might be associated with such disorder.  Indeed, at that time the Veteran's spine and musculoskeletal system were found to be normal.  Likewise, there is no medical evidence demonstrating that, before the Veteran's June 1993 private EMG study, the Veteran had complained of any neck disability to any medical professional at any time since his separation from service.  To the contrary, a private February 1985 evaluation found the Veteran's cervical spine to be normal, with no complaints of any neck problems at the time.  In addition, at a VA examination conducted in July 1985, the Veteran was not found to have any problems with his cervical spine.  

The Board concedes that the Veteran currently has a cervical spine disability. However, upon review of the evidence of record, the Board finds that the more persuasive evidence leads to a conclusion that there is no relationship between any current disability and military service.  In so finding, the Board acknowledges that the Veteran was treated in service following an incident in which he was struck by a falling tree.  However, the Board notes that the Veteran's service treatment records document that he sought treatment and initial follow-up care for injury caused by a tree striking him in May 1971, but was not seen for any ongoing or chronic residuals of the in-service injury.  Further, the Board notes that the initial injury treated in service was to the Veteran's right shoulder, not his cervical spine, and he did not make any complaints of neck pain or problems at any point during his periods of active duty, including during his initial treatment for the May 1971 injury.  In addition, the Board looks to the statements by the VA examiner in April 2009, in which he specifically considered the Veteran's in-service treatment and yet concluded that the Veteran's current cervical spine disorder was unrelated to any incident in service.  Additionally, no arthritis was shown within a year of the Veteran's separation from active military service.  38 C.F.R. §§ 3.307, 3.309.

Absent a persuasive medical opinion relating a current cervical spine disability to military service, his claim for service connection for a cervical spine disorder must be denied.  As noted above, the Board acknowledges that the Veteran has reported that he injured his neck in service and first experienced symptoms of neck pain during service, which symptoms continued to the present.  The Veteran is competent to provide testimony concerning factual matters of which he has first-hand knowledge (i.e., experiencing symptoms either in service or after service).  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  However, he is not competent to say that any such symptoms experienced in service were a result of or worsened by any incident in service or were of a chronic nature to which a specific current disability can be attributed.  Indeed, competent medical authority has specifically indicated that current diagnosis of degenerative joint disease and degenerative disc disease of the cervical spine are not related to any injury the Veteran had in service.  This medical opinion is well explained, supported by the evidence in the claims file, and uncontradicted by any competent medical evidence of record.

In so finding, the Board acknowledges that there is a 2002 letter from a physician that seems to suggest a link between current disability and service.  However, an evaluation of the probative value of medical opinion evidence is based on the medical expert's knowledge and skill in analyzing the data, and the medical conclusion reached.  The weight to be attached to such opinions is within the province of the Board.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Greater weight may be placed on one physician's opinion over another depending on factors such as reasoning employed by the physicians and whether or not, and the extent to which, they considered prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert'' qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  See Sklar v. Brown, 5 Vet. App. 140 (1993).

The Board is satisfied that the April 2009 VA examiner's opinion is adequate for deciding this appeal and is of greater weight than the suggestion offered by the Veteran's private care provider in 2002.  Importantly, the private physician's 2002 letter states only that the Veteran has "residual deficits" related to his in-service injury.  However, the physician failed to identify which of the Veteran's diagnosed disorders could be considered such "residual deficits" and failed to provide any rationale for these conclusions.  In addition, the private physician offered no explanation for his opinion that any current disorder was etiologically related to the in-service injury.  Finally, this same physician appears to contradict the 2002 assessment when he prepared his November 2004 letter and concluded that he had not found any causal association between the in-service event and present disability.  Given the well-reasoned negative opinion offered by the VA examiner in April 2009, which relied on both a physical examination and consideration of the Veteran's medical history as well as the examiner's medical knowledge and expertise, the Board finds the 2002 private physician's statements to be of less probative value.  See, e.g., Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (holding that a medical opinion is not entitled to any weight if it contains only data and conclusions).  

As for the proposition that the Veteran has had cervical spine problems since service, the Board finds that the record does not support such a notion.  The Board concedes that the Veteran's current treatment records confirm a current cervical spine disorder, but concludes that there is no competent medical evidence, or credible lay evidence, relating the disorder to service.  In that connection, the Board finds compelling that, contrary to the Veteran's later contentions of having experienced neck pain since service, he made no complaints of neck pain-as opposed to right shoulder pain, for which he is separately service connected-on his February 1972 or June 1978 separation reports of medical history.  Similarly, at his separation reports of medical examination, he was noted to have a normal spine and musculoskeletal system.  Regardless of his current claims concerning the continuity of symptomatology of his neck disorder, the Board finds telling the absence of any such complaints, despite being asked directly if he experienced neck pain on his contemporaneous reports of medical history and examination, conducted at his separation from two periods of active duty-a time at which he now claims to have been experiencing neck pain.  The absence of any indication of neck problems in the record until many years after service also supports the conclusion that the Veteran was not experiencing such problems during service or shortly thereafter.  See generally Coburn v. Nicholson, 19 Vet. App. 427 (2006) (regarding credibility of Veteran's uncorroborated statements); see also Swann v. Brown, 5 Vet. App. 229, 231 (1993) (holding that a Veteran's allegations must be viewed in the proper context; specifically, he is seeking monetary benefits, which has a significant impact on the probative value of his allegations).  Consequently, the Board finds that the Veteran's claim of experiencing problems with his cervical spine since service is not credible.

For all the foregoing reasons, the claim for service connection for a cervical spine disorder must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for a cervical spine disorder is denied.



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


